default rules barring an untimely or successive petition. See Clem v.
                     State, 119 Nev. 615, 621, 81 P.3d 521, 526 (2003). Appellant's petition
                     was not procedurally barred. We therefore conclude that no relief is
                     warranted.
                                  Appellant also argues that the district court erred by denying
                     his claim that appellate counsel was ineffective for not raising a claim of
                     actual innocence on appeal. As explained above, actual innocence is not
                     appropriately raised on direct appeal and therefore appellate counsel was
                     not deficient for failing to seek relief on that basis. See Strickland v.
                     Washington, 466 U.S. 668, 687-88 (1984); Kirksey v. State, 112 Nev. 980,
                     998, 923 P.2d 1102, 1114 (1996) (concluding that to show ineffective
                     assistance under Strickland, a defendant must show deficient performance
                     and that omitted issue had reasonable probability of success on appeal).
                     To the extent that appellant's claim may be construed as challenging
                     appellate counsel's failure to contest the sufficiency of the evidence based
                     on the photographic lineup and appellant's identity, we conclude that his
                     claim lacks merit considering the record before us. Therefore no relief is
                     warranted.
                                  Having considered appellant's arguments and concluded that
                     they lack merit, we
                                  ORDER the judgment • the district court AFFIRMED.
                                                    240°


                                               ibbons


                                                     J                                         J.
                                                                Saitta

     SUPREME COURT
             OF
          NEVADA
                                                           2
     (0) 1947A

NE
                cc: Hon. Linda Marie Bell, District Judge
                     Kristina M. Wildeveld
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A


                I P5MIPX.,.-t*.                             •   -
                                                                :7WFMriM'